Exhibit 10.50


 
SECOND AMENDMENT
TO
WASHINGTON TRUST BANCORP, INC.
1997 EQUITY INCENTIVE PLAN
 
A. The Washington Trust Bancorp, Inc. 1997 Equity Incentive Plan is hereby
amended as follows:
 
1. Section 5(a) is hereby amended by deleting the third sentence thereof and
substituting therefor the following:
 
“If any Award in respect of shares of Common Stock expires or is terminated
unexercised or is forfeited for any reason, the shares subject to such Award, to
the extent of such expiration, termination or forfeiture, shall again be
available for Award under the Plan, subject, however, in the case of Incentive
Stock Options, to any limitation required under the Code.  Subject to such
overall limitation, Options or SARs with respect to no more than 100,000 shares
of Common Stock may be issued to any one Participant during any one calendar
year period.”
 
2. Section 6(d) is hereby amended by deleting said subsection in its entirety
and substituting the following in lieu thereof:
 
“(d)           Options may be exercised in whole or in part, by giving written
notice of exercise to the Corporation, specifying the number of shares of Common
Stock to be purchased.  Payment of the option price may be made by one or more
of the following methods to the extent provided in the Option agreement:
 
(i)           In cash, by certified or bank check or other instrument acceptable
to the Board;
 
(ii)           Through the delivery (or attestation to the ownership) of shares
of Common Stock that have been purchased by the Participant on the open market
or that have been beneficially owned by the Participant for at least six months
and are not then subject to risks of forfeiture.  Such surrendered shares shall
be valued at Fair Market Value on the date of delivery;

--------------------------------------------------------------------------------


 
(iii)           By the Participant delivering to the Corporation a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Corporation cash or a check payable and acceptable to
the Corporation for the option price; provided that in the event the Participant
chooses to pay the option price as so provided, the Participant and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Board shall prescribe as a condition of such payment
procedure; or
 
(iv)           By the Participant delivering to the Corporation a promissory
note if the Board has expressly authorized the loan of funds to the Participant
for the purpose of enabling or assisting the Participant to effect the exercise
of his Option; provided that at least so much of the exercise price as
represents the par value of the Common Stock shall be paid other than with a
promissory note if otherwise required by state law.
 
Payment instruments will be received subject to collection.  The delivery of
certificates representing the shares of Common Stock to be purchased pursuant to
the exercise of a Option will be contingent upon receipt from the Participant
(or a purchaser acting in his stead in accordance with the provisions of the
Option) by the Corporation of the full option price for such shares and the
fulfillment of any other requirements contained in the Option agreement or
applicable provisions of laws.  In the event a Participant chooses to pay the
option price by previously-owned shares of Common Stock through the attestation
method, the number of shares of Common Stock transferred to the Participant upon
the exercise of the Option shall be net of the number of shares attested to.”
 
3. Section 12(b) is hereby amended by deleting the fourth sentence thereof in
its entirety.
 
4. Section 12(g) is hereby amended by deleting said section in its entirety and
substituting therefor the following:
 
“(g)           Withholding.  The Participant shall pay to the Corporation, or
make provision satisfactory to the Board for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability.  In the Board’s discretion, the required
minimum

--------------------------------------------------------------------------------


tax withholding obligations may be paid in whole or in part in shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value on the date of delivery.  The Corporation and
its Affiliates may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the Participant.”
 
B. The effective date of this Amendment shall be April 23, 2001.
Executed on behalf of Washington Trust Bancorp, Inc. by its duly authorized
officer this 23rd day of April, 2001.
 
WASHINGTON TRUST BANCORP, INC
         
By:
  /s/ John C. Warren  
John C. Warren
Title:
Chairman & Chief Executive Officer

 


 
